Citation Nr: 1501458	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for service-connected allergic rhinitis, claimed as a sinus condition.

2.  Entitlement to a higher initial rating in excess of 10 percent for service-connected residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to February 2002, from December 2003 to February 2005, and from January 2006 to April 2007.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for allergic rhinitis and residuals of a right ankle sprain including mild degenerative joint disease of the right ankle, and assigned a 10 percent disability rating effective April 9, 2007 to both service-connected disabilities.

The Board notes that it previously considered this appeal in December 2011 and June 2014 and remanded the claim for additional development.  In December 2011, the RO was instructed to schedule the Veteran for VA examinations of his sinuses and right ankle, and in June 2014, the RO was instructed to ensure that the Veteran received a copy of the Supplemental Statement of the Case (SSOC) that was mailed in November 2012.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the remands.  The Veteran underwent VA examinations in February 2012 and the Veteran confirmed receipt of the SSOC when he submitted a 30-day waiver in October 2014.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that although the Veteran requested a hearing before the Board, he failed to report to a hearing scheduled in January 2011, without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.





FINDINGS OF FACT

1.  For the entire appeal period, the service-connected allergic rhinitis is manifested by mild hypertrophy and congestion of the nasal turbinates; and periodic nasal discharge, an itchy nose, sneezing, and sinus pressure; without evidence of septum deviation, sinusitis, nasal polyps, bacterial rhinitis, or granulomatous rhinitis.

2.  For the entire appeal period, the service-connected residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle is manifested by pain, tenderness, limited dorsiflexion and an anterior osteophyte at the anterior tibia-talar joint, without evidence of marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6522 (2014).

2.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 10 percent for the service-connected residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2007, prior to the adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran's claims for higher initial ratings for the service-connected disabilities are "downstream" issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the service-connected allergic rhinitis and residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from April 2005 to April 2012 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in July 2007, June 2009, February 2012, and March 2012 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  An opinion as to whether the Veteran had the claimed disabilities was provided in the July 2007 examination report, and an opinion as to current severity and functional impairment was provided in the June 2009, February 2012, and March 2012 examination reports and addendums.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

For allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  With polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

Other relevant Diagnostic Codes for diseases related to the sinuses include DCs 6502 to 6514, and 6523 to 6524.  Diagnostic Code (DC) 6502 provides rating criteria for traumatic deviation of nasal septum.  DC 6504 provides rating criteria for loss of part of the nose or nasal scars.  DCs 6510 to 6514 provide rating criteria for various forms of sinusitis.  DC 6523 provides rating criteria for bacterial rhinitis, and DC 6524 provides rating criteria for granulomatous rhinitis.  38 C.F.R. § 4.71a, Diagnostic Codes 6501-6514, 6523-6524.

For limited motion of an ankle, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In addition, degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Other relevant Diagnostic Codes for the ankle include DCs 5270 and 5272 to 5274.  DC 5270 provides rating criteria for ankylosis of the ankle, DC 5272 provides rating criteria for ankylosis of the subastragalar or tarsal joint, DC 5273 provides rating criteria for malunion of the os calcis or astragalus, and DC 5274 provides rating criteria for an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274.

Analysis:  Allergic Rhinitis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected allergic rhinitis for the entire appeal period.

A VA treatment record from June 2005 indicates that the Veteran was evaluated for symptoms of two weeks of nasal congestion, face pressure in the mornings, chest tightness, and a dry cough.  The Veteran had been using Claritin and Advil for a few days and did not have symptoms of sneezing or a runny nose.  The diagnostic impression was allergic rhinitis with congestive symptoms, and the Veteran was prescribed Flunisolide and Sudafed.  VA treatment records dated between 2005 and 2011 indicate that the Veteran continued to use Flunisolide and was prescribed Loratadine tablets at various times for allergy and nasal congestion relief. 

The July 2007 VA examination report indicates that the Veteran reported symptoms of nasal congestion and running nose occurring one or two times since April 2007, which were not severe, and were treated with Claritin and Allegra.  The Veteran was not working at the time of the examination, which was unrelated to the nasal condition and he could perform his basic activities of daily living in the presence of his symptoms.  Physical examination revealed no perinasal, frontal, or maxillary tenderness.  The Veteran had mild nasal congestion, with no secretions or abnormalities in the throat.  The examiner stated that there was also no evidence of sinusitis.  X-rays showed mild hypertrophy of the nasal turbinates as could be seen with rhinitis.  The parinasal sinuses appeared symmetrically pneumatized, and the nasal septum was midline.  The Veteran was diagnosed with allergic rhinitis.

In June 2009, the Veteran underwent another VA examination.  The Veteran reported symptoms of an itchy nose, pressure over both cheeks and eyes, otalgias, nasal congestion, and sneezing episodes.  The Veteran reported that he experienced interference with breathing through his nose.  Physical examination revealed pale, engorged turbinates and nasal mucosa.  No polyps were present, nor was there evidence of bacterial rhinitis, partial or complete obstruction, septal deviation, sinusitis, or soft palate injury.

In March 2012, the Veteran was afforded a third VA examination.  The Veteran reported symptoms of an itching and burning sensation in his nose, sneezing episodes, and a watery nasal discharge after being exposed to dust, animal hair, smoke, or any type of liquid with a strong odor.  Upon examination, the Veteran was found to have congested bluish turbinates with watery discharge.  His nasal septum was in midline, he had a good airway, and no nasal obstruction.  There was also no crusting and no evidence of paranasal sinus disease.  The examiner noted that the Veteran's allergic rhinitis could be controlled through medication and therapy.  February 2012 sinus x-rays, taken as part of the VA examination, showed clear paranasal cavities.  Specifically, the x-rays showed that the Veteran's paranasal cavities were well aerated, the nasal septum was midline, and the nasal turbinates were unremarkable.  In an April 2012 addendum opinion, a VA physician opined that the Veteran had no limitations in daily activities because his allergic rhinitis could be controlled and his paranasal sinuses were completely normal.

The Board finds that the Veteran's service-connected allergic rhinitis more closely approximates the criteria for a 10 percent rating under Diagnostic Code (DC) 6522, which is the code for a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, without polyps.  The medical evidence shows that the Veteran has symptoms of allergic rhinitis, including mild hypertrophy and congestion of the nasal turbinates, as well as nasal discharge, an itchy nose, sneezing, and sinus pressure.  He takes medication to control the symptoms, and the symptoms do not limit his daily activities or employment abilities.

The medical evidence of record does not document the presence of any nasal polyps, which would warrant a 30 percent rating under DC 6522.  None of the three VA examiners noted the presence of polyps, nor are there treatment records indicating that the Veteran had nasal polyps.

Consideration has also been given to the potential application of the other diagnostic codes for diseases of the nose and throat.  See 38 C.F.R. § 4.71a, DC 6502-6524.  In three VA examinations administered over a nearly five-year period, however, there were no findings of septum deviation (DC 6501), loss of part of the nose or nasal scars (DC 6504), sinusitis (DCs 6510 to 6514), bacterial rhinitis (DC 6523), or granulomatous rhinitis (DC 6524) to warrant disability ratings under any other diagnostic code.  The Veteran has also not undergone any sinus surgery after separation from service.  The Board finds that the symptomatology which is necessary for a disability rating higher than 10 percent under Diagnostic Codes 6501 to 6514 and 6523 to 6524 are not present. 

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected allergic rhinitis for the entire appeal period.  The medical evidence shows that the disability has remained essentially constant over the entire period with findings of mild hypertrophy and congestion of the nasal turbinates; and symptoms of periodic nasal discharge, an itchy nose, sneezing, and sinus pressure.  Accordingly, a staged rating under Fenderson is not warranted.

Analysis:  Residuals of Right Ankle Sprain

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the service-connected residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle, for the entire appeal period.

The July 2007 VA examination report indicates that the Veteran reported symptoms of pain and swelling in his right ankle after physical exertion.  At the time of the examination, the Veteran reported that he was not feeling any pain, nor was he using any pain medication.  Physical examination revealed a normal gait with right ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with no additional limitation of motion on repetitive use.  There were no signs of arthritis, ankylosis, instability, tendon abnormality, or loss of a bone or part of a bone.  X-ray results showed an anterior osteophyte at the anterior tibia-talar joint, and no fracture-dislocations.  The Veteran was diagnosed with mild degenerative joint disease of the right ankle, secondary to a previous right ankle sprain.  The examiner also noted that the Veteran's ankle did not create employment limitations.  

In the June 2009 VA examination, the Veteran reported symptoms of right ankle instability, deformity, giving way, stiffness, weakness, incoordination, and weekly locking episodes.  The Veteran also reported that he was not experiencing pain in the ankle, but that he occasionally used a cane to assist him while walking.  Physical examination revealed an antalgic gait with dorsiflexion to 10 degrees and plantar flexion to 45 degrees, with objective evidence of pain on active motion but with no additional limitations after three repetitions of range of motion.  The examiner also made findings of crepitus, tenderness, and pain at rest.  The examiner indicated that the right ankle residuals had a moderate effect on some usual daily activities, and prevented the Veteran from doing exercise and sports.  There were no signs of arthritis, ankylosis, instability, tendon abnormality, or loss of a bone or part of a bone.  

In the February 2012 VA examination, the Veteran reported worsening symptoms since the June 2009 VA examination, including more instability, pain intensity, and swelling episodes.  The Veteran also reported having flare-ups that made walking difficult.  Upon examination, the Veteran was found to have dorsiflexion to 10 degrees (normal endpoint being 20 degrees) and plantar flexion to 45 degrees (normal endpoint being 45 degrees), with objective evidence of pain on active motion but with no additional limitations after three repetitions of range of motion.  Ankle dorsiflexion and plantar flexion muscle strength were both normal.  The examiner indicated that the Veteran had functional loss and/or impairment in the form of pain on movement.  The Veteran also had localized tenderness or pain on palpation.  The Veteran reported regular use of a cane to assist while walking, but the examiner noted that the cane was used for a low back condition.  X-rays showed degenerative or traumatic arthritis in the Veteran's right ankle.  There were no signs of ankylosis, instability, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus (os calcis) or talus (astragalus), and the Veteran had not had a talectomy (astragalectomy).  The examiner stated that the Veteran's right ankle condition was a mild disability, did not impact his ability to work, and at the time of the examination the Veteran was independent for his activities of daily living.

The Board finds that the Veteran's service-connected residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle, more closely approximates the criteria for a 10 percent rating under Diagnostic Codes (DCs) 5271 and 5003, which are the codes for moderate limitation of motion of the ankle (DC 5271) and degenerative arthritis (DC 5003, rated on the basis of limitation of motion under DC 5271).  The Veteran was diagnosed with mild degenerative joint disease of the right ankle in July 2007, and X-rays taken in February 2012 showed degenerative or traumatic arthritis in the Veteran's right ankle.  The medical evidence shows that the Veteran has symptoms of pain and tenderness, and limited dorsiflexion to 10 degrees (20 degrees is the normal endpoint).  The Veteran was also found to have normal plantar flexion to 45 degrees in all three VA examinations.

The medical evidence of record does not document the presence of marked limitation of motion, which would warrant a 20 percent rating under DC 5271.  The Veteran's plantar flexion was normal in all three VA examinations, and none of the examiners found any ankle instability.  Moreover, none of the VA examiners concluded that the Veteran's ankle condition was severe enough to impact his employment abilities.

The Board has considered whether a higher disability rating than 10 percent for the residuals of a right ankle sprain is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds, however, that there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, weakness, or incoordination.  All three VA examination reports indicate that there were no findings of instability in the Veteran's right ankle.  Furthermore, although there was objective evidence of pain in the June 2009 and February 2012 examinations, there were no objective findings of additional limitation of range of motion with repetition.  In sum, even considering the effects of pain, the Veteran retained dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  Therefore, any additional limitation due to pain does not more nearly approximate a finding of marked limitation of motion in the Veteran's right ankle.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5271. 

The current 10 percent rating contemplates the functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Consideration has also been given to the potential application of the other diagnostic codes for diseases of the ankle.  See 38 C.F.R. § 4.71a, DC 5270-5274.  In the three VA examinations between July 2007 and February 2012, however, there were no findings of ankylosis of the ankle (DC 5270), ankylosis of the subastragalar or tarsal joint (DC 5272), malunion of the os calcis or astragalus (DC 5273), or a past astragalectomy (DC 5274) to warrant disability ratings under any other diagnostic code.  The Board finds that the symptomatology which is necessary for a disability rating higher than 10 percent under Diagnostic Codes 5270 and 5272 to 5274 are not present. 

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle, for the entire appeal period.  The medical evidence shows that although additional findings have been made since the original diagnosis, the disability picture has remained essentially constant over the entire period with findings of degenerative joint disease degenerative or traumatic arthritis; and symptoms of pain and tenderness, and limited dorsiflexion to 10 degrees.  Accordingly, a staged rating under Fenderson is not warranted.

Extraschedular Consideration

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, nasal congestion, and limitation of motion of the ankle, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Additionally, the regulations and case law also mandate consideration of painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, and atrophy.  38 C.F.R. § 4.40, 4.41, 4.44, 4.45, 4.46, and 4.59.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

For the above reasons, the Board concludes that, for the entire period of appeal, an increase in excess of 10 percent for the service-connected allergic rhinitis is not warranted.  In addition, for the entire period of appeal, an increase in excess of 10 percent for the service-connected residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle, is not warranted.


ORDER

An initial rating in excess of 10 percent for the service-connected allergic rhinitis is denied.

An initial rating in excess of 10 percent for the service-connected residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle, is denied.


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


